Name: Council Regulation (EC) No 1871/94 of 27 July 1994 fixing the monthly price increases for paddy rice and husked rice for the 1994/95 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural structures and production
 Date Published: nan

 30. 7. 94 Official Journal of the European Communities No L 197/9 COUNCIL REGULATION (EC) No 1871/94 of 27 July 1994 fixing the monthly price increases for paddy rice and husked rice for the 1994/95 marketing year THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, ECU 1,94 per tonne for the intervention price and for the buying-in price, ECU 2,42 per tonne for the target price. 2 . The monthly increases shall apply to the intervention price and the buying-in price from 1 January 1995 to 1 July 1995, the prices thus obtained for July 1995 remaining valid until 31 August 1995 . Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ( 1 ), and in particular Article 7 (2 ) thereof, Having regard to the proposal from the Commission (2 ), Whereas, when the number and amount of the monthly increases and the first month during which these increases are to apply are fixed, account should be taken of the storage costs and financing charges for storing rice in the Community and of the need to ensure that the disposal of stocks of rice conforms to market requirements, The monthly increases shall apply to the target price from 1 October 1994 to 1 July 1995, the price thus obtained for the month of July 1995 remaining valid until 31 August 1995. Article 2 HAS ADOPTED THIS REGULATION: This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 1 . For the 1994/95 marketing year, the amount of each of the monthly increases provided for in Article 7 ( 1 ) of Regulation (EEC) No 1418/76 shall be: It shall apply from 1 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Council The President Th. WAIGEL (') OJ No L 166, 25. 6. 1976, p. 1 . Regulation as last amended by Regulation (EC) No 1869/94 (see page 7 of this Official Journal). (2 ) OJ No C 83, 19. 3 . 1994, p. 12.